Citation Nr: 0807828	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to 
service-connected degenerative disc disease of the lumbar 
spine.  



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the RO.  



FINDINGS OF FACT

The weight of the medical evidence is against a showing that 
the veteran has a cervical spine disability that is due to an 
injury or other event or incident of the veteran's period of 
active service, or due to a service-connected disability. 



CONCLUSION OF LAW

The veteran does not have a cervical spine disability that is 
due to disease or injury that was incurred in or aggravated 
by active service or proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)  (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January and July 2004, and March 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate her claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist her in obtaining.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that she should send 
to VA evidence in her possession that pertains to the claim, 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
In addition, the RO provided the veteran and her 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examinations, and 
statements submitted by the veteran and her representative in 
support of her claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claim of service connection for a cervical 
spine disorder.  

In this case, the veteran does not contend, and the evidence 
does not establish, that the veteran had a neck condition in 
service or within one year of service.  Instead, the veteran 
contends that she has cervical spine disability that is 
caused or aggravated by her service-connected degenerative 
disc disease of the lumbar spine.  

The veteran is currently service-connected for degenerative 
disc disease of the lumbosacral spine, evaluated as 20 
percent disabling.  

The medical evidence in this case indicates that the veteran 
has experienced neck pain since approximately 1998.  One of 
the veteran's private physician's also indicated, in a 
December 2003 report, that the veteran has degenerative 
chances in her cervical spine with disc bulging.  This 
physician also stated that, in her medical opinion, the 
cervical changes were the result of the same trauma that 
affected the veteran's lumbar spine and the postural changes 
that had occurred from the same.  This physician also 
indicated that the veteran had seen several professionals who 
concurred that her neck problems are directly linked to her 
low back problems.  

In connection with this appeal, the veteran was afforded two 
VA examinations.  

The first examination was in June 2004.  The VA examiner 
indicated that the claims file had been reviewed.  The 
veteran's complaints, including daily pain, were noted.  The 
examiner indicated that the veteran had developed pain in her 
cervical spine in the late 1990's.  

The VA examiner added that her neck pain gradually got worse 
and in 2001 when an MRI showed bulging disc secondary to 
degenerative joint disease.  No trauma to the neck was 
indicated, but the veteran was noted to have a low back 
condition for which she was service connected.  The veteran 
had medical statements supporting the assertions that her 
neck disability was related to her low back condition.  

After examination, the veteran was diagnosed with 
degenerative disc disease, cervical spine with bulging disc.  
Regarding a connection to her service-connected low back 
disability, the examiner stated that " [i]n the opinion of 
the examiner, it [was] less likely than not that the 
veteran's C spine condition [was] secondary to her service-
connected lumbar spine condition.  The rational for this was 
that she had definite complaints with her back in service 
that were documented.  She had no problems with the C spine 
in service, and there was a long hiatus between the 1980's 
and the late 1990's when she developed pain in her C spine 
area.  She noted the pain in especially while sitting at 
computer on her job."

The veteran was afforded an additional VA examination in 
April 2007.  The examiner indicated that the claims file had 
been reviewed.  The examiner noted the veteran's contentions 
that her service-connected low back disability had caused her 
current neck condition.  The veteran's medical history, to 
include the veteran's lumbar spine injury in service, were 
noted.  No history of trauma to the cervical spine was 
indicated.  

After examination, the veteran was diagnosed with minimal 
cervical degenerative joint disease, spondylosis and 
lordosis.  The examiner stated that "cervical spine 
condition [was]  less likely as not (less than 50/50 
probability) caused by or a result of the lumbar spine 
condition.  Lumbar degenerative joint disease does not cause 
cervical degenerative joint disease due to postural changes.  
She was most likely prone to having degenerative joint 
disease due to her congenital lordosis and spondylosis and 
years of sitting at a computer for long periods due to 
employment ha[d] contributed to her minimal cervical spine 
degenerative joint disease."

Based on the foregoing, the Board finds that claim of service 
connection for a cervical spine condition must be denied. In 
this regard, both VA examiners, who examined the veteran and 
reviewed her claims file in connection with her claim, 
concluded that her cervical spine disability was not caused 
or aggravated by her service-connected degenerative disc 
disease of the lumbar spine.  There is also no indication 
that the veteran had any cervical spine disability in service 
or for many years thereafter.  

At this point, the Board notes, as indicated above, that the 
veteran submitted medical evidence indicating that her 
cervical spine condition was the result of her service-
connected low back disability.  The Board finds, however, 
that the opinions of the two VA examiners carry greater 
weight in this case.  

In this regard, the Board notes that the both examiners 
reviewed the veteran's claims file, including the medical 
opinions supporting the veteran's claim.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the cervical spine condition was the 
result of an injury or other event of her active service or 
was caused or aggravated by a service-connected disability, 
to include her service-connected degenerative disc disease of 
the lumbar spine.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  



ORDER

Service connection for degenerative disc disease of the 
cervical spine, to include as secondary to the service-
connected degenerative disc disease of the lumbar spine, is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


